Exhibit 10.77

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

EXCLUSIVE DISTRIBUTION AGREEMENT - AMENDMENT No. 3

THIS AGREEMENT is made the 22 day of September 2014

BY AND BETWEEN:

 

(1) HORIZON PHARMA AG a company incorporated in accordance with the laws of
Switzerland with its registered office at Kägenstrasse 17, CH-4153 Reinach,
Switzerland (the “Principal”); and

 

(2) MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED a company incorporated in
accordance with the laws of Bermuda with its registered office at Canon’s Court,
22 Victoria Street, Hamilton, HM 12 Bermuda (the “Distributor”).

RECITALS:

 

(A) WHEREAS, the Principal and Distributor entered into that certain Exclusive
Distribution Agreement dated November 4, 2010, as amended March 5, 2012 and
October 25, 2013 (“EDA”), to have the Product registered, marketed, sold and
distributed by the Distributor in the Field in the Territory (the terms Product,
Field and Territory are defined in the EDA); and

 

(B) WHEREAS, the PARTIES now wish to further amend the EDA.

NOW THEREFORE, in consideration of the mutual undertakings and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the PARTIES hereto, intending to
be legally bound, agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 As used in this Agreement, capitalized words and expressions shall have the
meanings defined in the EDA including this AMENDMENT, provided that, in this
Agreement, the following words and phrases shall have the following meanings:

 

“AMENDMENT” means this Agreement between the PARTIES as set out and described
herein. “COMMENCEMENT DATE” means (1) November 4, 2010 with respect to the
following countries in the Territory: Australia, China, Hong Kong, Indonesia,
Korea, Malaysia, New Zealand, Philippines, Singapore, South Africa, Taiwan,
Thailand, and Vietnam; (2) March 5, 2012 with respect to the following countries
in the Territory: Mexico, Brazil, Argentina, Colombia, Venezuela, Peru, Chile,
Ecuador, Dominican Republic, Guatemala, Costa Rica,

 



--------------------------------------------------------------------------------

Uruguay, Bolivia, Panama, Nicaragua, El Salvador and Honduras; and (3)
October 25, 2013 for: Algeria, Angola, Bahrain, Benin, Botswana, Burkina Faso,
Burundi, Cameroon, Central African Republic, Congo, Cote D’Ivoire, Democratic
Republic of the Congo, Djibouti, Egypt, Equitorial Guinia, Eritria, Ethiopia,
Gabon, Ghana, Guinia, Iran, Iraq, Jordan, Kenya, Kuwait, Lebanon, Lesotho,
Libya, Madagascar, Malawi, Mali, Mauritius, Morocco, Mozambique, Namibia,
Nigeria, Oman, Qatar, Rwanda, Saudi Arabia, Senegal, Seychelles, Sierra Leone,
Somalia, South Sudan, Sudan, Swaziland, Tanzania, Togo, Tunisia, U.A.E, Uganda,
Yemen, Zambia, Zimbabwe, Cambodia, Myanmar, Laos, and Brunei. “PARTIES” means
Principal and Distributor collectively.

 

1.2 Any reference in this AMENDMENT to “writing” or cognate expressions includes
a reference to facsimile transmission.

 

1.3 The headings in this AMENDMENT are for convenience only and shall not affect
its interpretation.

 

1.4 References to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships.

 

1.5 Any reference to an enactment or statutory provision is a reference to it as
it may have been, or may from time to time be amended, modified, consolidated or
re-enacted.

 

2. AMENDMENTS TO THE EDA

 

2.1 Replace Section 2.3.1 of the EDA, in its entirety, with the following:

“For all countries in the Territory with a Commencement Date that is the
October 25, 2013, Distributor shall, prior to selling, marketing, distributing
or otherwise making available or offering Product for sale in such country,
obtain, at its sole cost, the Trademark, or if the Trademark is for any reason
not available in such country any other trademark of its choice provided that
such Trademark is acceptable to the Principal and provided further that the
Trademark will upon Principal’s written request, be transferred to the Principal
subject to the Principal’s obligation to reimburse the Distributor for all
reasonably incurred direct and indirect costs.”

 



--------------------------------------------------------------------------------

2.2 Replace Section 5.2.1 of the EDA, in its entirety, with the following:

“The terms described in Section 5.2 will not apply to any of countries in the
Territory with a Commencement Date that is October 25, 2013.”

 

2.3 Schedule 1 of the EDA is hereby amended to add the following additional
countries:

“Cambodia, Myanmar, Laos, and Brunei.”

 

2.4 Schedule 3 of the EDA is hereby amended to add the following Milestone
Payment:

 

“Milestone Event

   Milestone Payment Amount to be paid within five (5) business days of the
signature of this AMENDMENT    US$ […***…]

 

3. GENERAL

 

3.1 In all other respects, the EDA remains unchanged and in full force and
effect.

IN WITNESS WHEREOF, the PARTIES hereto have caused this AMENDMENT to be executed
in duplicate by their duly authorized officers as of the date first above
written.

 

HORIZON PHARMA AG     MUNDIPHARMA INTERNATIONAL     CORPORATION LIMITED By:  
/s/ Hans-Peter Zobel     By:   /s/ Douglas Docherty Name:   Hans-Peter Zobel    
Name:   Douglas Docherty Title:  

Managing Director Horizon

Pharma AG

    Title:  

Managing Director

HORIZON PHARMA AG     By:   /s/ Robert W. Metz       Name:   Robert W. Metz    
  Title:  

Managing Director Horizon

Pharma AG

     

 